                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT
     In re:

ANDREW STEPHEN HULETT,                                      Case No. 19-46577-mlo
                                                            Chapter 7
              Debtor                                        Hon. Maria L. Oxholm
                                        /
v.

MANAGEDWAY COMPANY,                                         Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                        /

                  STIPULATION RESOLVING DEFENDANT’S MOTION TO COMPEL
                 THE DEPOSITION OF ROBERT SANDERS (PRESIDENT AND CEO OF
                    MANAGEDWAY COMPANY) AND REQUEST FOR SANCTIONS

              Defendant, Andrew Stephen Hulett, by and through his counsel, OSIPOV BIGELMAN, P.C.,

and Plaintiff, ManagedWay Company, by and through their counsel, HOWARD & HOWARD

ATTORNEYS PLLC, hereby stipulate to the entry of the Order Resolving the Motion to Compel the

Deposition of Robert Sanders (President and CEO of ManagedWay Company) and Request for

Sanctions (attached hereto as “Exhibit A”).

     Agreed:

      HOWARD & HOWARD ATTORNEYS PLLC                         OSIPOV BIGELMAN P.C.

 By: /s/ Brandon J. Wilson (with Consent)                  By: /s/ Jeffrey H. Bigelman
     Brandon J. Wilson (P73042)                               Jeffrey H. Bigelman (P61755)
     West Fourth Street                                       20700 Civic Center Drive, Suite 420
     Royal Oak, MI 48067                                      Southfield, MI 48076
     Phone: (248) 645-1483                                    Phone: (248) 663-1800
    E-mail: bjw@h2law.com                                     E-mail: jhb@osbig.com
    Attorneys for Plaintiff                                   Attorneys for Defendant


      19-04308-mlo         Doc 158   Filed 07/22/20   Entered 07/22/20 13:29:37     Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT
     In re:

ANDREW STEPHEN HULETT,                                       Case No. 19-46577-mlo
                                                             Chapter 7
              Debtor                                         Hon. Maria L. Oxholm
                                        /
v.

MANAGEDWAY COMPANY,                                          Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                        /

                    ORDER RESOLVING DEFENDANT’S MOTION TO COMPEL
                 THE DEPOSITION OF ROBERT SANDERS (PRESIDENT AND CEO OF
                   MANAGEDWAY COMPANY) AND REQUEST FOR SANCTIONS

              THIS MATTER came before the Court upon stipulation between Defendant, Andrew Stephen

Hulett and Plaintiff, ManagedWay Company. The Parties, through their respective counsel, have

reviewed this order and agree to same, as evidenced by their signatures on the Stipulation. The Court

being otherwise fully advised enters this Order.

              IT IS HEREBY ORDERED that Robert Sanders (President and CEO of ManagedWay

Company) shall appear for a Deposition on Monday, August 3, 2020 at 10:30 a.m. EST eastern

standard time and continuing until complete, before a Notary Public authorized by law to administer

oath and take depositions. The witness and counsel for the parties will participate in the deposition by

videoconference. The deposition will be video recorded and transcribed by a court reporter who will

participate in the deposition by remote video from another location. The examination will continue

from day to day until completed.

                                              EXHIBIT A
      19-04308-mlo         Doc 158   Filed 07/22/20   Entered 07/22/20 13:29:37        Page 2 of 3
         IT IS FURTHER ORDERED that the Telephonic Hearing on Defendant’s Motion to

Compel the Deposition of Robert Sanders (President and CEO of ManagedWay Company) and

Request for Sanctions scheduled on July 23, 2020 at 11:00 a.m., shall be removed from the docket.




   19-04308-mlo      Doc 158     Filed 07/22/20    Entered 07/22/20 13:29:37       Page 3 of 3
